DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 90; paragraph 0044 states removal tool 20, however it should be 90.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  The preamble states “The system of claim 3”, however it should be consistent with the other claims preambles and therefore it should read “The system for cleaning of claim 3”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 10-11, 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Butts (PGPub 20150351601).
Butts teaches a system for cleaning comprising a cleaning tool having a hand grip (36).  There is a lower portion (14/28) affixed to the hand grip, wherein the lower portion is a flat surface.  There is an adhesive portion (22; paragraph 0023) affixed to the lower portion.  It is a reusable dry adhesive.  There is a cleaning sheet (not shown; paragraph 0023) bound to the adhesive portion.  
With regards to claim 5, the lower portion is a rectangular plate, wherein the width and length are greater than the hand grip, such that the corners are exposed (figure 1).  
With regards to claim 8, the hand grip comprises a storage port (opening in which 32 sits) for a removal tool (32).
With regards to claim 10, Butts teaches a tool with a hand grip (36).  The hand grip is curved.  There is a lower portion (14/28) affixed to the hand grip, wherein the lower portion is a flat surface.  There is an adhesive portion (22; paragraph 0023) affixed to the lower portion.  It is a reusable dry adhesive.  There is additionally a hook and loop affixed to the lower portion (paragraph 0023 states that adhesive and/or hook and loop structure can be used).  There is a cleaning sheet (not shown; paragraph 0023) bound to the adhesive portion or to the hook fastening portion.
With regards to claim 11, there is a second cleaning sheet bound to the adhesive portion (the cleaning sheet is disposable and therefore there would need to be a second sheet once the first one is thrown away).
With regards to claim 13, there is a removal tool (32) in a storage port (opening in which 32 sits) to remove the cleaning sheet from the adhesive portion.
With regards to claim 14, the cleaning sheet is pressed against the adhesive portion to enhance stability.  
With regards to claim 15, a corner area of a surface can be cleaned with a corner of the lower portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (‘601) in view of Stephens (PGPub 20160198923).
Butts teaches all the essential elements of the claimed invention including that the hand grip is curved to fit within a palm of the hand.  Butts however fails to teach that the handle is extendable.  Stephens teaches a handheld tool that has an extendable handle (paragraph 0027; element 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Butts with an extendable handle as taught by Stephens to allow for the device to clean hard to reach areas.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts (‘601) in view of Perlas (USPN 10071399).
Butts teaches all the essential elements of the claimed invention however fails to teach that that the cleaning sheet could be a sponge.  Perlas teaches a cleaning pad (118) that can be nonwoven, foam, abrasive, sponge, woven or otherwise configured (col. 6, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Butts so that the cleaning pad is a sponge as taught by Perlas since they are considered to be art equivalent cleaning pads.  Further, using the material of polyester for the sponge would have been obvious since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.




Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-4, 6-7, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 and 18 includes the limitation that the adhesive portion is bordered on at least two sides by a hook fastener portion.  
Claim 6 states that the lower portion has a recess for fitting an adhesive stack.  
Claim 12 includes the limitation of separating a first adhesive sheet from a second adhesive sheet in the adhesive portion.
Claim 16 states removing an adhesive sheet stack from a stack recess.
The closest prior art fail to teach these limitation either alone or in combination.  
				Relevant prior art
The prior art of Bates (PGPub 20140007906) teach a stack of adhesive sheets, however the sheets are not used to secure a cleaning pad.  The sheets themselves are what is being used to clean.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723